DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 06 July 2021 in response to the Office Action of 06 April 2021 are acknowledged and have been entered. Claims 2-7, 10-13, and 22-24  have been cancelled. Claims 1 and 18 have been amended. Claim 25-34 are newly presented. Claims 1, 8, 9, 14-21, and 25-34 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.
	

Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 and 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 and 34 recites “comprise one or more” then later recites “encoding each of SEQ IN NOs: 14-34”.  It is unclear what the scope of the claim is.  It is unclear if the gene set is at least one, or each of the SEQ ID NOs listed.  The lack of clarity renders the claim indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 9, 14-21, and 25-34  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of colonizing the gut comprising administering to the subject a genetically modified Bacteroides cell and porphyran, wherein the genetically modified Bacteroides cell comprises a heterologous carbohydrate-utilization gene set comprising nucleic acids encoding SEQ ID NOs 14-34, does not reasonably provide enablement for a method of colonizing the gut comprising administering a genetically modified Bacteroides cell and porphyran, wherein the genetically modified Bacteroides cell comprises a heterologous carbohydrate-utilization gene set comprising one or more nucleic acids encoding SEQ ID NO 14-34.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a s ingle factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are:

Nature of the Invention
The claims of the instant application recite “A method of colonizing the gut of a subject with a genetically modified, non-naturally occurring Bacteroides cell, the method comprising administering to the subject both: a genetically modified Bacteroides cell comprising a heterologous carbohydrate-utilization gene set that provides the genetically modified  acteroides cell with an ability to utilize as a carbon source a porphyran and the heterologous carbohydrate-utilization gene set comprises one or more nucleic acids encoding a protein that has sequence identity to SEO ID NO: 14-34; and porphyran”.  The claims are directed to cells that comprise a heterologous carbohydrate utilization gene sets wherein one or more nucleic acids encodes a protein that has sequence identity to SEO ID NO: 14-34.  Enablement of the claims turns on whether one of ordinary skill in the art could genetically modify a Bacteroides cell to have the ability to utilize porphyran as a carbon source with a heterologous carbohydrate utilization gene sets wherein one or more nucleic acids encodes a protein that has 80% or more sequence identity to SEO ID NO: 14-34 without undue experimentation. 

State of the Art
st paragraph in ‘Discussion’) and examination of the genomic region surrounding these porphyran-inducible genes further suggested that the PUL is contained within an integrative and conjugative element ICE (pg. 19788, column 1, paragraph 1).  In contrast to the porphyran ICE, the element contained in B. thetaiotaomicron, another Bacteroides, harbors a PUL involved in fungal α-mannan degradation, but it is located amid ICE genes that are homologous between both species.  Thus, these two ICEs have very similar organization, but contain different PUL cargo. (pg. 19788, column 1, paragraph 2).  This evidence that suggests that not all bacteroides are capable of utilizing porphyran as a carbon source. B. plebeius is known to be capable of such utilization due obtaining the PUL by horizontal gene transfer (abstract). Hehemann’s disclosure teaches us that not all bacteroides have such horizontal gene transfer event or have PUL loci sufficient to utilize porphyran as a carbon source. 

Breadth of the Claims
The claim of the instant application recite “wherein one or more nucleic acids encodes a protein that has sequence identity to SEO ID NO: 14-34”. Claim 1 and 18 refers to them only “heterologous carbohydrate-utilization gene set”. These ‘one or more’ are not limited to any particular genes identified by SEQ ID NOs 14-34 and can be as few as one or as many as all of the genes identified by SEQ ID NOs 14-34. 

Guidance of the Specification
The specification discloses that the PUL of B. plebeius comprises a full set of 34 genes. However, the claims recite “one or more”.  There is no single reduction to practice for the 
Figure 4 does suggest that the medium PUL includes the short PUL. However, this fails to disclose what the genes were responsible for growth and how they relate to SEQ ID NOs 1-34. Claims 1 and 18 are not limited to the preferred embodiment of requiring all of SEQ ID NO 1-34 as the "heterologous carbohydrate-utilization gene set", but instead require just one or more nucleic acids that has sequence identity to SEO ID NO: 14-34 as the "heterologous carbohydrate-utilization gene set". Therefore, one of ordinary skill in the art has not been provided with sufficient guidance as to which subcombinations of SEQ ID NOs out of all 34 would be sufficient to cause the cell to utilize porphyran as a carbon source. 

Experimentation Required
In order to practice the claimed invention, an immense amount of experimentation would be required. To practice the invention as claimed, it would be necessary for one of ordinary skill in the art to systematically test different combinations sets of heterologous carbohydrate-utilization genes set to determine which ‘one or more’ would be sufficient to utilize porphyran as a carbon source. However, such experimentation would be highly unpredictable in view of the specification itself which introduced 10 porphyranases and was not sufficient to do so. Given 
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.

Response to Arguments
Applicant argue that “the claims, as amended, are not greater in breadth than supported by the specification as filed” and that the “specification provides specific guidance and working examples that enable the practice of the claimed invention” on page 16.  Applicants argue that “based on the content of the disclosure, the quantity of experimentation needed to make or use the invention would be minimal. Thus, when taken as a whole, Applicants submit that the specification provides ample teaching to enable one skilled in the art to practice the claimed invention across the scope of the pending claims, without undue experimentation” on page 16. Applicant’s arguments have been considered and found not persuasive.  The claims, as amended, require the heterologous carbohydrate-utilization gene set comprises ‘one or more’ nucleic acids encoding proteins having 80-100% sequence identity to each of SEQ ID NOs: 14-34.  The specification fails to provide specific guidance and working examples of which SEQ ID NOs are specifically responsible for enabling the Bacteroides cell to utilize porphyran as a carbon.  The specification provides working examples where the minimal gene set tested was 10 genes and this gene set was unable to achieve such function as discussed above.  The 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1, 14, 17-18, 25-27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) in view of Rey (US 20160000837A1) and Yang (Yang et. al. Frontiers in Physiology. 2015. Vol 6, Article 216, 1-11).  The rejections are further evidenced by ABQC02000019.1 (Genbank Accession sequence for Bacteroides plebeius DSM 17135 B_plebeius-2.0.1_Cont2578, whole genome shotgun sequence, priority to 15-AUG-2012).
Regarding claim 1 and 25-27, Hehemann teaches a polysaccharide utilization locus (PUL) obtained by horizontal gene transfer (HGT) by the gut bacterium Bacteroides plebeius which responds to the polysaccharide porphyran from red algae, enabling growth on this carbohydrate (abstract). Examination of the genomic region surrounding these porphyran-inducible genes further suggested that the PUL is contained within an integrative and conjugative element (ICE) (heterologous carbohydrate-utilization gene set) (pg. 19788, column 1, paragraph 1).   Hehemann discloses that of the 40 genes that comprise the putative B. plebeius PUL, 12 putative glycoside hydrolase encoding genes in the B. plebeius porphyran PUL (comprises at least 12 genes), 4 are predicted to have endo-polysaccharolytic activity and may thus initiate porphyran degradation (pg. 19788, column 1, paragraph 1).   Hehemann also performs the biochemical analysis to reveal that the encoded porphyranases (BpGH86A, BpGH16B) concertedly degrade porphyran (comprises one or more nucleic acids encoding a porphyranase) (pg. 19790, 1st paragraph in ‘Discussion’).  Hehemann teaches that the B.plebius was grown using porphyran as a sole carbon source which was the only carbohydrate source in the growth medium [pg. 19787, col. 1, para 1; col. 2, para 2, see ‘materials and 

B. Plebeius Homolog ID/
Locus Tag
SEQ ID NO
Product
BACPLE 01683 
14
hypothetical protein CDS
BACPLE 01684
15
glycosyhydrolase CDS
BACPLE 01685
16
hypothetical protein CDS
BACPLE 01686
17
hypothetical protein CDS
BACPLE 01688
18
hypothetical protein CDS
BACPLE 01689
19
beta-porphyranase B CDS
BACPLE 01692
20
hypothetical protein CDS
BACPLE 01693
21
beta-porphyranase A CDS
BACPLE 01694
22
hypothetical protein CDS
BACPLE 01695
23
hypothetical protein CDS
BACPLE 01696
24
hypothetical protein CDS
BACPLE 01697
25
hypothetical protein CDS
BACPLE 01698
26
SusC/RagA family TonB-linked outer membrane protein CDS

27
hybrid two component system
BACPLE 01700
28
alcohol dehydrogenase CDS
BACPLE 01701
29
acetylglucosamine-6-sulfatase CDS
BACPLE 01702
30
hypothetical protein CDS
BACPLE 01703
31
glycoside hydrolase CDS
BACPLE 01704
32
hypothetical protein CDS
BACPLE 01705
33
hypothetical protein CDS
BACPLE 01706
34
beta-galactosidase CDS


Hehemann do not teach administering to the subject both the Bacteroides cell and porphyran for gut colonization.
Rey teaches colonizing the gut of a subject with a sulfate-reducing bacterial (SRB) species [0026-0027] in a combination that may further comprises an effective amount of at least one additional probiotic [0008] which may be a symbiotic microbe such as a Bacteroides [0058] cell that may or may not be genetically engineered [0059] for the purpose of for altering the gut microbiota and microbial fermentative activity in the gut in the subject [0006; abstract].
Yang teaches that dietary intervention using carbohydrates (prebiotics) alters the gut microflora composition by promoting the growth of beneficial bacteria such as Bifidobacterium, Lactobacillus, and A. muciniphila [pg. 2, col. 1, para 3].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to colonize the gut of a subject with the Bacteroides plebeius cell of Hehemann. One skilled artisan would be motivated to make this 
Regarding claim 14, Hehemann teaches the B. plebeius PUL covering up to 40 ORFs from BACPLE_01667 to BACPLE_01706 [pg. 19787, col. 1, para 2], which corresponds to position 72258-132837 of ABQC02000019.1; thereby teaching wherein the carbohydrate-utilization gene set is at least 40 kb.
Regarding claim 17, Rey teaches where the symbiotic microbes can be formulated separately and administered using standard effective techniques, including orally [0067].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the combined method of Hehemann and Rey by administering the  Bacteroides cell and porphyran orally.  One of ordinary skill would be motivated to make this modification for the advantage of altering the gut microbiota of a subject through a form of administration that has a direct path to the gut and given the teachings of Rey that microbes can be administered orally.
Regarding claim 18 and 32-34, the combined teachings of Hehemann and Ray are discussed above as applied to claims 1 and 17.

Claims 8 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) in view of Rey (US 20160000837A1) and Yang (Yang et. al. Frontiers in Physiology. 2015. Vol 6, Article 216, 1-11) as applied to claim 1, .
The teachings of Hehemann, Rey and Yang are discussed above as applied to claim 1 and similarly apply to claims 8 and 19.  Hehemann and Ray do not teach wherein the genetically modified Bacteroides cell further comprises one or more therapeutic transgenes.
Farrar teaches where the Bacteroides ovatus (B. ovatus) was successfully engineered to produce and secrete biologically active MuIL2 in a xylan-inducible manner (abstract).  Farrar additionally discloses that Bacteroides ovatus is a major commensal colonic Gram-negative bacterium in humans and rodents for which cloning systems are available that allow the introduction of foreign DNA into the organism and integration into the genome (pg. 1192, column 1, paragraph 2).  Farrar successfully transferred a plasmid containing MuIL2 from E.coli into B. ovatus by conjugation and genomic integration (pg. 1192, column 2, paragraph 2).   Farrar further teaches the ability to develop a second generation of genetically engineered probiotic organisms, in which the production of immunotherapeutic agents such as a biologically active cytokine (therapeutic transgenes) for the treatment of inflammatory gut disorders by commensal bacteria in situ can be regulated and controlled by dietary factors. (pg. 1192, column 1, paragraph 2).    It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to add therapeutic transgenes that which can be produced by the genetically engineered bacteria in situ to the claimed invention as described above applied to claim 1. One would have been motivated to have modified the Bacteroides cell to further comprise one or more therapeutic transgenes for the treatment of inflammatory gut disorders.

Claims 9 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) in view of Rey (US 20160000837A1) and Yang (Yang et. al. Frontiers in Physiology. 2015. Vol 6, Article 216, 1-11) as applied to claim 1, and further in view of Smith (Chapter 15, Methods in Molecular Biology, Vol 47, 1995).
The teachings of Hehemann, Rey and Yang are discussed above as applied to claim 1 and similarly apply to claim 9 and 20.  They do not teach wherein the Bacteroides cell is not a B. plebeius cell or a B. ovatus cell.
Smith teaches that for Bacteroides, the method of choice for the introduction of foreign DNA into the host cells of interest has traditionally been to conjugate plasmid constructs from Escherichia coli (E.coli) to a Bacteroides recipient using an IncP conjugative helper plasmid.  Smith further discloses that “the conjugation approach has proven to be versatile, independent of plasmid size, and generally applicable to all of the Bacteroides species tested”.  Smith teaches that the Bacteroides strains including B. fragilis, B. uniformis, B. ovatus, and P. ruminicola have each been successfully transformed (see Table 1), but also discloses that successful transformation of B. thetaiotaomicron has not yet been reported (pg. 161-162).  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use B. fragilis or B. uniformis as the genetically modified of claim 1.  Smith’s disclosure of the B. fragilis strain used most often as a host for transformation (pg. 162) would have motivated one with a reasonable expectation of success to use another known strain.  

Claims 15-16, and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) in view of Rey (US 20160000837A1) and Yang (Yang et. al. Frontiers in Physiology. 2015. Vol 6, Article 216, 1-11) .
Regarding claim 15-16, and 21.  The teachings of Hehemann, Rey, and Yang are discussed above as applied to claim 1 and similarly apply to claims 15-16.  They do not teach wherein the carbohydrate-utilization gene set that is artificially genomically integrated.  Hehemann does show an interest, or is motivated, to artificially genomically integrate a cell with the gene set by an attempt to transfer the B. plebeius ICE into B. thetaiotaomicron, in which they were unsuccessful (pg. 19788, top of column 1; SI Appendix).   
Kelly teaches a ~50kb cluster containing 40 genes that is uniquely present in the genome of the B. plebeius type strain that may enable it to degrade porphyran [pg. 12, para 2]. Kelly teaches how the Bacteroidetes phylum can gain new polysaccharide utilization traits and established one genetic mechanism through which PULs are transferred between genomes (pg. 12).
The teachings of Smith are discussed above as applied to claim 9 and similarly apply to claims 15-16.
The teachings or Farrar are discussed above as applied to claim 8 and similarly apply to claims 15-16.
Ostrov teaches the process of recoding, the repurposing of genetic codons, as being a powerful strategy for enhancing genomes with functions not commonly found in nature (abstract).  Specifically he describes his experimental strategy for recoded genome validation which includes assembly of a ~50kb segment in the yeast Saccharomyces cerevisiae on a low-copy plasmid and electroporated directly into E. coli cells in which the wt. segment (nonrecoded 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to genetically modify a Bacteroides cell with the PUL (heterologous carbohydrate-utilization gene set) of Hehemann using the method of Ostrov, Smith and Farrar.  Smith’s disclosure that conjugation of plasmids from E.coli to a Bacteroides as the preferred method to introduce foreign DNA into Bacteroides, is discussed above.  While Hehemann attempted conjugation, he attempted conjugation of the plasmid from one Bacteroides cell to another, rather than from an E.coli cell to a Bacteroides.  Hehemann’s unsuccessful attempt would not have discouraged one of ordinary skill in the art from transforming such PUL locus a different Bacteroides species by using well-known transformation techniques as described by Smith. Kelly’s disclosure Kelly’s disclosure of the identification of a ~50kb cluster containing 40 genes in B. plebeius type strain that may enable it to degrade porphyran inherently describes Hehemann’s PUL, and the disclosure about how the Bacteroidetes phylum can gain new polysaccharide utilization traits and established one genetic mechanism through which PULs are transferred between genomes (pg. 12) would motivate one skilled in the art to additionally find methods that will allow for the transformation of such large gene sets. Ostrov’s teachings of assembling large genome segments in yeast followed by electroporation in E.coli in order to for enhance genomes with functions not commonly found in nature would further motivate one skilled in the art to utilize Ostrov’s method of transformation.  Additionally both Smith and Farrar provide evidence where skilled artisans were successfully able to transform DNA into Bacteroides by conjugation of a plasmid from E.coli to Bacteroides.  Therefore, one of ordinary skill in the art would be extremely motivated to couple the methods of Ostrov and Smith.  The combined method would merely add Smith’s step of conjugation of .  

Response to Arguments
Applicants remarks filed on 06 July 2021 have been fully considered and are not persuasive.  Applicant’s remarks also rely on the declaration under 37 C.F.R 1.132 submitted by Justin L. Sonnenburg (Sonnenburg Declaration).  
Applicants argue that “None of the cited references teach or suggest such a genetically modified, non-naturally occurring Bacteroides cell as claimed, as Hehemann teaches only a naturally occurring Bacteroides cell” on pg. 18.  Applicant’s arguments have been considered and found unpersuasive as Hehemann teaches a Bacteroides plebeius that was genetically modified via HGT with PUL as discussed above. Hehemann also teaches that PUL in the gut bacterium Bacteroides plebeius contains possible CAZymes encoding genes that appear to have been acquired by HGT from marine microbes.  This is a disclosure that suggests that the PUL is not naturally found in Bacteroides plebeius and only exist through a genetic transfer from marine microbes.  Therefore, Hehemann’s cell is non-naturally occurring.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicants argue that “there is no teaching or suggestion in Hehemann, Rey, or Yang that the results of the claimed method were predictable, and as a result, the skilled person would have had no reasonable expectation of arriving at the claimed invention” and that “the fate of exogenous commensal and probiotic strains applied to an established microbiota is variable, largely unpredictable, and greatly influenced by the background microbiota” on page 18.  Applicant’s arguments are considered and found unpersuasive as Rey teaches administering a combination of commensal and probiotic microbiota to an already established microbiota as discussed above. Applicant’s and Sonnenburg Declaration’s further argue that “the additional individualized and unpredictable fate of exogenous strains in their ability to take up residence in the gut due to colonization resistance provided a significant hurdle for the field of microbial therapeutics, for which there was no obvious solution in 2016. Thus, at the time of the invention, there was uncertainty in the appropriate engineering approach needed to achieve the colonization that was accomplished in the '931 Application”.  Applicant’s arguments are considered and found unpersuasive as Rey’s teaching, as discussed above, would have not discouraged a skilled artisan from practicing the claimed invention given his ability to provide an established gut microbiota with exogenous strains that were able to take up residence in the gut. 
Applicants argue that “there is no teaching or suggestion in Hehemann, Rey, or Yang that porphyran alone could support the colonization of any bacteria, let alone a genetically modified Bacteroides cell as specifically claimed” in page 18.  Applicant’s arguments are considered and found unpersuasive as the claims are not directed to the colonization of 
Sonnenburg Declaration’s argue that “Even if it was assumed that polysaccharide was the correct class to target as a control prebiotic, it was a priori unclear which polysaccharide would enable colonization” on page 3.  The argument has been considered and found not persuasive as Hehemann teaches the porphyran can be used as a carbohydrate source to enable colonization of Bacteroides with the heterologous gene set as claimed as discussed in the rejection above.
Sonnenburg Declaration’s argue “that none of Hehemann, Rey, or Yang provide any teaching or suggestion that such a porphyran polysaccharide utilization locus could be transferred as a heterologous gene set into an exogenous organism to produce a genetically rnodified, non-naturally occurring Bacteroides cell as claimed in the '931 Application, and effectively function to allow colonization by the Bacteroides cell” on page 4-5.  Sonnenburg Declaration’s argues Hehemann’s unsuccessful attempt to transfer the PUL as a heterologous gene set into an exogenous organism to produce a Bacteroides cell as claimed which could effectively function within the destination organism to allow colonization by the Bacteroides cell on pages 4-5.  Applicant’s arguments have been considered and found unpersuasive because even though Hehemann was unsuccessful the prior art provides reasons why one of ordinary skill would not be discouraged from his results and could attempt other methods, with a reasonable expectation of success. Specifically Ostrov’s teaching of the ability 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15-17, and 22-25 of copending Application No. 16047862 (reference application) in view of Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791) and Rey (US 20160000837A1). Claim 1 of Copending Application 16047862 teaches a genetically modified Bacteroides cell comprising: a heterologous carbohydrate-utilization gene set that provides the genetically modified Bacteroides cell with an ability to utilize as a carbon source a porphyran, wherein the heterologous carbohydrate-utilization gene set: (i) is not found .  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending Application No. 16047862 do not teach administering to the subject both the genetically modified Bacteroides cell and a porphyran for gut colonization.
The teachings of Hehemann and Rey are discussed above as applied to claim 1.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to have taken the genetically modified Bacteroides cell of the copending claims and use it to colonize the gut of a subject with the Bacteroides plebeius cell of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Regarding rejections for double patenting, Applicant requests that the Examiner hold these rejections in abeyance until claims are deemed allowable in the current application. However the Examiner lacks the authority to hold rejections in abeyance, and thus the rejections of record are simply maintained.

Allowable Subject Matter
Claims 28-31 are found free of the art.  The closet is Hehemann (Hehemann et al. 2012. PNAS, 109(48): 19786-19791).  Hehemann teaches that B. plebeius contains a putative porphyran degrading PUL covering up to 40 ORFs from BACPLE_01667 to BACPLE_01706 and grows on porphyran, suggesting that the microbe use this nutrients for growth and colonizing [pg. 19787, col.1, para 2; Fig. S2A].  Hehemann teaches that more than tripled in quantity within 2 days using absorbance as a measurement.  Hehemann nor the prior art teaches or suggest wherein the genetically modified Bacteroides cells of claim 1 reaches an abundance of at least 107 or 108 CFU/ml in the feces of the subject. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636